Citation Nr: 0525021	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-20 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for colon bleeding 
(diagnosed as colitis).

6.  Entitlement to service connection for a respiratory 
condition (diagnosed as asthma).


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946 and from August 1950 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the benefits 
sought on appeal.

The issue of entitlement to service connection for a 
respiratory condition (diagnosed as asthma) is addressed in 
the REMAND portion of the decision below and is REMANDED.


FINDINGS OF FACT

1.  Major depression is not shown by competent medical 
evidence to have a nexus or relationship to service.

2.  The veteran does not have PTSD.

3.  The veteran does not have skin cancer.

4.  Prostate cancer is not shown by competent medical 
evidence to have a nexus or relationship to service.

5.  Colon bleeding (diagnosed as colitis) is not shown by 
competent medical evidence to have a nexus or relationship to 
service.




CONCLUSIONS OF LAW

1.  Major depression was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2003); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

3.  Skin cancer was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

4.  Prostate cancer was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

5.  Colon bleeding (diagnosed as colitis) was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

By a letter dated February 2003 the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claim.  

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letter was sent, private medical records were added 
to the file as well as VA treatment records and May 2003 VA 
examination reports.  Rating decisions were issued in July 
and August 2003.  A statement of the case was issued in April 
2004.  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx, and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  Also of 
significance is that exposure to asbestos may be brief (as 
little as a month or two) or indirect (bystander disease).

VA's Manual 21-1, Part VI, para. 7.21(c) (October 3, 1997) 
provides that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  Symptoms and signs may include dyspnea on 
exertion and end-respiratory rales over the lower lobes.  
Clubbing of the fingers occurs at late stages of the disease.  
Pulmonary function impairment and cor pulmonale can be 
demonstrated by instrumental methods.  Compensatory emphysema 
may also be evident.

VA's Manual 21-1, Part VI, para. 7-21 (d) (October 3, 1997) 
provides that VA must determine whether or not military 
records demonstrate evidence of asbestos exposure in service; 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and, 
then make a determination as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind 
the latency and exposure information pertinent to the 
veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000), 
published at 65 Fed Reg. 33422 (2000); Ashford v. Brown, 10 
Vet. App. 120, 123-4 (1997).

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002); VAOPGPREC 4-2000 (April 13, 2000), published at 
65 Fed Reg. 33422 (2000).

A.  Major depression and PTSD

Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of a psychiatric disability to 
include depression.  The veteran's January 1952 separation 
examination noted normal psychiatric clinical evaluation.  

On his PTSD questionnaire, the veteran indicated that he was 
aboard the USS West Virginia when they were hit by a Japanese 
suicide plane on April 1, 1945.  The veteran indicated that 
he did not remember the names of the 5 service men that were 
killed.

VA treatment records dated August 2002 to January 2003 show 
that the veteran was seen for his gambling.  He reported that 
he was unable to eat or sleep.  He admitted to attending 
gamblers anonymous and wanted help for his gambling addition.  
He indicated that he was not suicidal and voiced no history 
of psychiatric illnesses.  The veteran indicated that ever 
since the boats opened in Indiana he started going and 
loosing his money at black jack.  He reported losing a huge 
sum of his savings and finally had himself banned from the 
boats but went again and was arrested.  He acknowledged a 
long standing dysthymia.  The veteran also reported that he 
was in combat in World War II and indicated that he had 
unpleasant memories, sleeplessness, anxiety, and depression.  

At his May 2003 VA examination, the veteran reported that he 
was retired from Amacor after 38 years of working.  He stated 
he used to attend Crown Point and he was going there for 
three months for depression and gambling until six months ago 
when he stopped attending Crown Point Clinic.  He indicated 
he took trazodone and was also under treatment for asthma and 
difficulty breathing and for glaucoma.  

It was noted that the veteran was a World War II veteran and 
was in the Navy from 1943 to 1946.  He recalled an incident 
in which their ship was hit by a Japanese suicide plane and 
five of his shipmates were killed and they had to bury them 
in the sea.  He stated that now, whenever he laid down and 
had difficulty sleeping, he thought about the past and about 
the time that his shipmates were killed.  He reported that 
also in 1950 to 1952 he was in the Navy.  The veteran 
complained of difficulty falling and staying asleep.  He had 
interrupted sleep because he woke up to go to the bathroom to 
urinate.  

The Axis I diagnosis was depressive disorder.  The examiner 
noted that the criteria for PTSD were not met.

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for major depression and 
PTSD.  Service medical records are negative for any 
complaints, treatment, or diagnosis of a psychiatric 
disability.  At his May 2003 VA examination, the veteran 
reported that he was treated for six months for depression 
and gambling until he stopped attending six months prior to 
the VA examination.  The diagnosis was depressive disorder.  
There is no medical evidence of treatment for a psychiatric 
disability prior to 2002.

Post-service medical records do not show a psychiatric 
diagnosis until 2002 or 2003 approximately 50 years after 
separation from service; however, none of the medical records 
demonstrates or suggests a causal connection between the 
veteran's current psychiatric disability and military 
service.  Based on these findings and following a full review 
of the record, it is concluded that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a major depression.

The May 2003 VA examination found that the criteria for PTSD 
had not been met.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for PTSD; however, there is no medical 
evidence of record, which establishes that the veteran 
currently has this disability.  Under these circumstances, 
there is no basis on which to grant service connection.

C.  Skin cancer

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of any skin disorders to include skin 
cancer.  The veteran's January 1952 separation examination 
showed normal clinical evaluation of the skin, lymphatics.

In his July 2003 notice of disagreement, the veteran 
indicated that he was treated for skin cancer with surgery 
and x-ray treatments approximately 30 years ago at Hammond 
Clinic by a Dr. G.  The veteran indicated that the records 
were gone.

At his May 2003 VA respiratory examination, the examiner 
diagnosed chronic obstructive pulmonary disease (COPD) due to 
cigarette smoking, not due to asbestos exposure.  The 
examiner noted that the chest x-ray was normal and did not 
show any evidence of plaques or asbestosis.

Analysis

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for skin cancer; however, there is no 
medical evidence of record, which establishes that the 
veteran currently has this disability.  Under these 
circumstances, there is no basis on which to grant service 
connection.

D.  Prostate cancer

Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of a prostate or genitourinary 
condition to include prostate cancer.  The veteran's January 
1952 separation examination showed normal clinical evaluation 
of the genitourinary system, anus and rectum.

Treatment records from St. Margaret Mercy dated December 2000 
to January 2003 showed that the veteran underwent surgery for 
prostate cancer.  It was noted that the veteran had radiation 
to the prostate several years earlier and his PSA steadily 
increased until it became higher than 7.  The veteran was 
offered: observation; orchiectomy; or lupron injection.  The 
veteran chose orchiectomy. 

A VA nursing note dated in August 2002 indicated that the 
veteran wanted his prostate checked and reported a history of 
prostate cancer about 4 years earlier.  

Analysis

The record includes no evidence linking the veteran's 
prostate cancer to service except the veteran's assertion 
that cancers, including prostate cancer, could be related to 
excposure to asbestos in service.  The veteran contends that 
he was exposed to asbestos during service, in that he worked 
on board ship and was exposed to paint and asbestos while 
scraping.  Even if the Board were to concede that his 
exposure to asbestos during service is plausible, see McGinty 
v. Brown, 4 Vet. App. 428 (1993), the claim must still be 
denied.

Here, it is noted that the question of whether the veteran's 
asbestos exposure is etiologically related to his prostate 
cancer requires competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As noted above, his May 
2003 VA examination did not find a diagnosis of asbestosis.  
The veteran's prostate cancer was first shown many years 
after the veteran's military service.  In addition, there is 
no medical professional who has indicated that the veteran's 
prostate cancer is related to asbestos exposure or otherwise 
related to service.

It is noted that the veteran feels he has symptoms and/or 
medical disorders due to exposure to asbestos during his 
service; however, he lacks the medical expertise necessary to 
diagnose a specific medical disorder or conclude any 
condition is etiologically related to prior asbestos 
exposure.  It is not concluded that the veteran was not 
exposed to asbestos during service, but without medical 
evidence of a condition due to that exposure, the claim must 
be denied.  Exposure to asbestos, in and of itself, is not 
considered a disability for VA purposes.

In reaching this decision the doctrine of reasonable doubt 
has been considered; however, as the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for prostate cancer, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



E.  Colon bleeding diagnosed as colitis

Background

Service medical records are negative for complaints, 
treatment, or diagnoses of colon bleeding or colitis.  The 
veteran's January 1952 separation examination noted normal 
clinical evaluation of the anus and rectum.

A consultation report from St. Margaret Mercy dated in 
January 2002 indicated that the veteran had a history of 
asthma and chronic obstructive pulmonary disease and was 
exposed to a large amount of dust at home and developed an 
asthmatic attack and was admitted to the hospital with 
respiratory failure.  It was noted that in the emergency 
room, he was noted to have a very small amount of bright red 
blood from the rectum.  It was noted that he did have a 
history of hemorrhoids and ulcerative colitis.  The family 
did report that he had had some occasional red, rectal 
bleeding at home as well.  The impression was self-limited 
red rectal bleeding with history of hemorrhoids and 
ulcerative colitis, and radiation therapy for prostate 
cancer.

Hospital records from St. Margaret Mercy showed that the 
veteran was admitted in December 2003 and discharged in 
January 2004.  It was noted that the veteran had a previous 
history of colitis of likely radiation therapy etiology who 
was admitted for diarrhea.  

A VA gastroenterology progress note dated in January 2004 
indicated that from the description from the patient and 
radiation history, likely radiation proctocolitis.

Analysis

Again, the veteran contends that he was exposed to asbestos 
during service, in that he worked on board ship and was 
exposed to paint and asbestos while scraping.  Even if the 
Board were to concede that his exposure to asbestos during 
service is plausible, McGinty, 4 Vet. App. at 428, the claim 
must still be denied.

The question of whether the veteran's asbestos exposure is 
etiologically related to his colitis requires competent 
medical evidence.  Grottveit, 5 Vet. App. at 91, 93.  Medical 
records have indicated that the veteran's colitis most likely 
is the result of the radiation therapy he had for his 
prostate cancer.  The preponderance of the evidence is 
against the veteran's assertion that his colon bleeding 
(diagnosed as colitis) is a result from any in-service 
disease or injury, to include exposure to asbestos.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, her 
claim for service connection for colon bleeding (diagnosed as 
colitis) must be denied. 


ORDER

Entitlement to service connection for major depression is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for skin cancer is denied.

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for colon bleeding 
(diagnosed as colitis) is denied.


REMAND

?	A remand is necessary in this case so that additional 
medical evidence identified by the veteran can be 
obtained.

In his May 2004 VA Form 1-9, Appeal to the Board of Veterans' 
Appeals, the veteran indicated that he went to "Hines" 
approximately 30 or 40 years ago for his respiratory 
condition.  There is no indication that the RO has attempted 
to locate these records. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the address and 
approximate dates of treatment for his 
respiratory condition at "Hines" and to 
attempt to obtain and associate these 
medical records with the claims files.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


